         Case 1:21-mj-00436-GMH Document 19 Filed 06/24/21 Page 1 of 1




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia

                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530



                                          June 24, 2021

Re:    Notice of Supplemental Authority

To the Court:

        This letter seeks to inform the Court and defense counsel of a case that has come to
the attention of counsel after the filing of the Government’s Response in Opposition to
Defendant’s Motion to Review Magistrate Judge’s Detention Decision, ECF Docket No. 16
filed June 17, 2021.

        Counsel was informed that today, June 24, 2021, the D.C. Court of Appeals in an
unpublished opinion (U.S. v. Quaglin, USCA Case No. 21-3028, Document No. 1903708)
affirmed this Court’s pretrial detention order entered on April 16, 2021. The D.C. Circuit
Court found, inter alia, that the district court did not err in finding no condition or
combination of conditions of release would reasonably assure the safety of any person and
the community. In affirming this Court’s decision, the Circuit Court cited to Munchel’s
categorical language and noted that video evidence showed Mr. Quaglin engaged in
“violence in furtherance of his political beliefs” when he “discharged MK-9 OC spray at
police officers, including directly into the unprotected face of one officer.”

       Thank you for the Court’s attention in this matter.


                                             Sincerely,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney

                                             /s/ Jacob J. Strain
                                             JACOB J. STRAIN
                                             Assistant United States Attorney
